PER CURIAM:
Christopher Lee Neal petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for reconsideration of the district court’s order denying his motion under 28 U.S.C. § 2255 (2000). He seeks an order from this court directing the district court to act. Although it is unclear from the materials before this court whether the district court disposed of Neal’s motion for reconsideration filed on February 15, 2005, the district court’s docket sheet indicates the court has subsequently entered judgment dismissing or denying relief on four motions filed by Neal challenging his convictions or sentence. Because there has been recent significant action in this case, we find there has been no undue delay in the district court. Accordingly, we deny *121the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.